Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered January 4, 1989, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*688Ordered that the judgment is affirmed.
The defendant contends that the People failed to adduce legally sufficient evidence of manslaughter in the first degree in that the People’s only eyewitness gave confused and inconsistent testimony which was incredible as a matter of law. The defendant also contends that the trial testimony did not establish that he had the requisite intent to cause serious physical injury when he shot and killed his girlfriend’s brother. Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we find that it was legally sufficient to support the defendant’s guilt of manslaughter in the first degree. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
Finally, under the circumstances of this violent felony offense resulting in death, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Kooper, Miller and Ritter, JJ., concur.